DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gerald Stevens on 06/08/2021.
The application has been amended as follows: 
	For the claims:

	Claims 1-9  (Cancelled).
Claim 10 (Currently-Amended): A DC-DC converter module comprising:
a substrate;
a ground electrode disposed at the substrate;
a switching-element-incorporating 1C including an input end, an output end, and a first ground end;
a coil element connected to the input end or the output end;
a capacitor element including a first end connected to the input end or the output end and a second end connected to the ground electrode; and

the second end and the shield cover are physically connected and are electrically disconnected at a frequency higher than or equal to a predetermined frequency, and 
the DC-DC converter module further comprising an inductor, wherein the inductor has a predetermined inductance component at the predetermined frequency and is connected between the second end and the shield cover.

Claim 11 (Cancelled).
Claim 12 (Currently-Amended): The DC-DC converter module according to Claim [[11]] 10, wherein the inductor includes a conductive pattern disposed at the substrate.
Claim 13 (Currently-Amended): The DC-DC converter module according to Claim [[11] 10, wherein the inductor includes an interlayer connection conductor disposed at the substrate.

Allowable Subject Matter
Claims 10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to remarks and claimed amendments made in Applicant’s Amendment filed on 05/26/2021, and further with claims amendments as above, applicant’s arguments are persuasive.  Amended claims have been considered and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN T DINH/Primary Examiner, Art Unit 2848